1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 11/15/2021, is acknowledged.

3.  Claims 1-3,5-14 and 20 are pending.

4.  Applicant’s election of the anti-LAG3 antibody species, 0414 comprising VH and VL CDRs of SEQ ID NOs: 1-6, is acknowledged, however, upon reconsideration, the Examiner has extended the search to cover all the antibody species (0414, 0403, 0411, 0417, 0416) recited in claim 1 and dependent claims thereof.

5.  Applicant’s election without traverse of Group I, claims 1-9 and 14 (now claims 1-3, 5-9 and 14), directed to an isolated antibody that binds to human LAG3, filed on 11/15/2021, is acknowledged.   

6.  Claims 10-13 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

7. Claims 1-3, 5-9 and 14 are under examination as they read on an isolated antibody that binds to human LAG3.

8.  Applicant’s IDS, filed  05/21/2020 and 11/12/2021, is acknowledged. 

9.  Claim 7(ii) is objected to because word “cynomolguoes” is misspelled.  The correct spelling is cynomolgus (plural cynomolguses).

10. The following is a quotation of 35 U.S.C. 112(b) (Pre AIA , 35 U.S.C. 112, second paragraph):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

11.  Claim 8 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

(a) The recitation “wherein the antibody is  a human . . . antibody” in claim 8 is ambiguous because the recited antibodies in base claim 1 derived from rabbits (see Example of the Spec, page 74), it is clear how rabbit antibody is now “human antibody”.  


 The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 13.  Claims 5 and  6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 5-6 recite “comprises a VH/VL sequence of SEQ ID NO:”.  The claims encompass anti-LAG3 antibodies comprising fragments of VH/VL sequence of SEQ ID NO:. 
 
However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of binding to LAG3.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.

The claims do not place size limits on the VH and VL. The claims are generic with respect to size, encompassing any thing from dimers on up. The claim language does not impose some lower limit on the size of what is encompassed by the term “comprises a VH/VL sequence of SEQ ID NO:”.

The claims encompass a genus of VH/VL fragments incorporated into any larger amino acid sequence, antibody. The claims encompasses fragments that, in addition to the tetra-, penta-, hexa-, hepta-, octa-, nona-, deca- and undeca-peptide recited in SEQ ID NO: 7/8, 15/16, 23/24, 31/32 and 39/40, also have flanking VH and VL of considerable size up to 120 amino acids in length. However, every member of that genus does not include a common structural feature of the sequence recited in SEQ ID NOs.  There are no drawings or structural formulas disclosed of VH/VL polypeptide fragment that binds to a human LAG3. There are no teachings in the specification regarding which amino acid of VH and VL polypeptide fragment that can be deleted while retaining the ability of the fragment to bind to a human LAG3. Further, there is no art-recognized correlation between any structure of the VH/VL polypeptide fragment and the activity of binding to a human LAG3, based on which those of ordinary skill in the art could predict which amino acids can be deleted from a VH/VL polypeptide fragment without losing the binding to a human LAG3. Consequently, there is no information about which amino acids can 

It is suggested the claim recites “comprises the VH/VL sequence of SEQ ID NO:” to overcome the rejection.

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 

14.  The Examiner interoperation of Claim 7(i) with respect to antibody that “competes for binding to LAG3” is limited to the 5 antibodies recited in claim 1(A-E), each antibody having the recited 6 CDRs. 

15.  Claims 1-3, 7, 9 and 14 are allowable. 

16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
January 2, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644